Name: 84/656/EEC: Council Decision of 18 December 1984 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  organisation of transport;  maritime and inland waterway transport
 Date Published: 1984-12-29

 Avis juridique important|31984D065684/656/EEC: Council Decision of 18 December 1984 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation Official Journal L 341 , 29/12/1984 P. 0091 - 0091 Spanish special edition: Chapter 07 Volume 3 P. 0227 Portuguese special edition Chapter 07 Volume 3 P. 0227 *****COUNCIL DECISION of 18 December 1984 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation (84/656/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to Council Decision 78/774/EEC of 19 September 1978 concerning the activities of certain third countries in the field of cargo shipping (1), Having regard to the draft Decision submitted by the Commission, Whereas the information collected under Decisions 79/4/EEC (2), 80/1181/EEC (3), 82/870/EEC (4) gives grounds for concern about the competitive position of Member State liner companies because of the nature of the competition which they face from certain carriers in the areas of operation referred to in Annex II to Decision 79/4/EEC; whereas the collection of information about traffic in these areas should therefore continue; Whereas the information collected about the traffic between the Community and the countries referred to in Article 2 of Decision 80/1181/EEC, in respect of which detailed rules are established in Decision 81/189/EEC (5), which was extended by Decision 82/870/EEC also gives grounds for concern about the competitive position of Member State liner companies; whereas the collection of information about this traffic should therefore continue, HAS ADOPTED THIS DECISION: Article 1 In Articles 1 and 2 of Decision 82/870/EEC, '31 December 1984' is hereby replaced by '31 December 1986'. Article 2 This Decision shall apply from 1 January 1985. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 December 1984. For the Council The President P. BARRY (1) OJ No L 258, 21. 9. 1978, p. 35. (2) OJ No L 5, 9. 1. 1979, p. 31. (3) OJ No L 350, 23. 12. 1980, p. 44. (4) OJ No L 368, 28. 12. 1982, p. 42. (5) OJ No L 88, 2. 4. 1981, p. 32.